


--------------------------------------------------------------------------------

 
CONFORMED COPY





Separation Agreement
 
This Separation Agreement (the "Agreement") is made and entered into this 19th
day of May, 2009 by and between Petroleum Development Corporation, a Nevada
Corporation (the "Company") and Eric R. Stearns (the "Employee") (collectively,
the "Parties").
 
WHEREAS, the Parties acknowledge that Employee currently serves in the capacity
of Executive Vice President with the primary responsibility for acquisitions and
divestitures and that the Company desires to change the role of the Employee and
assign him different duties;
 
WHEREAS, the Parties acknowledge that the Employee does not wish to give up his
current responsibility relating to acquisitions and divestitures and the Parties
further acknowledge that the shift in duties would be a material diminution in
the Employee's authority, duties and responsibilities;
 
WHEREAS, Employee desires to terminate his employment with the Company pursuant
to the "Good Reason" provisions of his Employment Agreement dated December 31,
2008 between the Parties, and has given written notice of his intention to
terminate his employment with the Company unless he continues to have
responsibility for acquisitions and divestitures for the Company (Exhibit A);
 
WHEREAS, the Company has advised the Employee that it does not intend to
reconsider the actions taken with respect to Employee;
 
WHEREAS, the Parties desire to enter into a definitive agreement to set forth
the terms of Employee's separation from the Company;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
1.   Termination Date. Employee resigns his employment and his position as
Executive Vice President of the Company (and also resigns his Subsidiary
positions with respect to Unioil, Riley Natural Gas, WWWV LLC and any other
position, title or office affiliated with the Company) effective as of June 18,
2009 (the "Termination Date"). The Parties acknowledge that his resignation is
due to "Good Reason" as defined under his Employment Agreement.
 
2.   Nondisparagement. Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. The Company agrees that
the members of the Board and officers of the Company as of the date hereof will
not, while employed by the Company or serving as a director of the Company, as
the case may be, make negative comments about the Employee or otherwise
disparage the Employee in any manner that is likely to be harmful to the
Employee's business or personal reputation. The foregoing shall not be violated
by truthful statements in response to legal process or required governmental
testimony or filings, and the foregoing limitation on the Company's directors
and officers will not be violated by statements that they in good faith believe
are necessary or


DM3\994327.4

 

--------------------------------------------------------------------------------

 

appropriate to make in connection with performing their duties for or on behalf
of the Company. Either Party will be entitled to exercise the remedies provided
for in Section 6.e. of the Employment Agreement.


3.    References. The Chief Executive Officer of the Company shall provide
employment references when requested by Employee and all such references shall
characterize Employee's separation as voluntary.


4.           Compensation and Benefits.
(a)           The Company shall pay to Employee the following amounts:


 
(1)
Separation Compensation. Within thirty (30) days after the Termination Date or
seven (7) days after the Revocation Date (as defined in Section 11 below)
without revocation, whichever is greater, the Company shall pay to the Employee
a lump sum amount of $2,001,000, such amount is acknowledged by the Parties as
being in full satisfaction of the amount due to Employee pursuant to Section
7(1) of his Employment Agreement; providing for three times the sum of: (a) the
Employee's highest Base Salary during the previous two years of employment
immediately preceding the Termination Date, plus (b) the highest Bonus paid to
the Employee during the same two year period.

 
 
(2)
Accrued and Unpaid Compensation. Employee will be entitled to receive any
compensation earned but not yet paid in 2009 prior to the Termination Date paid
in accordance with the Company's normal payroll practices.

 
 
(3)
Expense Reimbursement. Company shall pay to the Employee any unpaid expense
reimbursement for periods on or prior to the Termination Date upon presentation
by the Employee of an accounting of such expenses in accordance with normal
Company practices. Employee agrees to submit all unpaid expense reimbursements
to the Company by July 18, 2009. In no event shall such expense reimbursements
be made later than July 31, 2009. The Parties acknowledge that Employee will not
be entitled to any expense reimbursements (including, but not limited to,
reimbursements for costs of premiums on Employee's one million dollar life
insurance policy and reimbursements for the cost of the Employee's current
disability policy) for any expenses incurred on or after the Termination Date.

 
 
(4)
Stock Options and Restricted Stock. The Parties acknowledge that as of the date
of this Agreement the unvested Company stock options have an exercise price that
is greater than the current fair market value of the stock and that such stock
options are likely to have an exercise price greater than the fair market value
of the stock when they vest on the Termination Date. Company acknowledges that
fourteen thousand five hundred (14,500) shares of restricted stock listed on
Exhibit B shall become fully vested.

 

 
2

--------------------------------------------------------------------------------

 



 
 
(5)
Performance Shares. Employee acknowledges that he is not entitled to any shares
or other compensation related to the performance shares under the Company's
2007, 2008, and 2009 Long-Term Incentive Programs.

 
 
(6)
Retirement Payment. Company shall pay Employee the Retirement Payment earned
under Section 4.c. of the Employment Agreement. The Retirement Payment shall be
paid in ten (10) annual installments on the first business day of January each
year, beginning January 2, 2010. The annual retirement payment shall be $37,500,
which amount is acknowledged by the Parties as being equal to $7,500 times the
number of completed years of service under his Employment Agreement and the
predecessor employment agreement (i.e., five years).

 
 
(7)
COBRA Coverage. Company shall continue coverage of the Employee and any
dependents covered at the time of termination under the Company's group health
plans at the Company's cost for a period equal to the lesser of (i) 18 months or
(ii) such period as the Employee is eligible to participate in another
employer's health plan.

 
 
(8)
Tax Withholding. Company will be entitled to withhold from the benefits and
payments described in this Agreement, all income and employment taxes as
directed by Employee, as long as such request meets the minimum required to be
withheld under applicable law. For all vested stock awards, the Company will
withhold the designated income and employment tax amount in shares of Company
Stock.



(b)           Code Section 409A Compliance. Company represents that it believes
this Agreement is compliant with Internal Revenue Code Section 409A ("Code
Section 409A").


5.           Qualified Retirement Plan. As of the date hereof, Employee had a
vested account balance in the Company's qualified retirement plan. Employee
shall be entitled to such vested account balance under the Company's qualified
retirement plan upon processing the appropriate distribution forms following his
separation. Such vested account balance shall include Employee's share of the
2008 Company contribution and Employee's 401(k) deferrals through his
Termination Date, all as adjusted for earnings to the date of distribution.
 
6.           Confidential Material and Employee Obligations. Employee
acknowledges the validity of the confidentiality, non-solicitation and
non-compete provisions found in Section 6 of his Employment Agreement and the
remedies called for therein. Employee agrees to abide by the terms of Section 6
of his Employment Agreement, provided that if, during the period specified in
Section 6 d. of his Employment Agreement Employee notifies the Company in
writing of either an employment or business opportunity he intends to pursue,
the Company has five (5) days from receipt to object. If the Company fails to
object within the five (5) day period, Employee is free to pursue the employment
or business opportunity, provided further that any objection by the Company
shall not be unreasonable.
 

 
3

--------------------------------------------------------------------------------

 

7.           Return of Property. On or before the Termination Date, Employee
will return to the Company all of the Company's property in his possession. The
Company's property includes, without limitation, privileged information,
reports, files, memoranda, correspondence, door and file keys, identification
cards, credit cards, computer access codes, computer programs, software and
hardware, customer and client lists or information and other property or
material which he prepared or helped to prepare or to which he had access
including any reproductions thereof.
 
8.           Cooperation with Investigations. Employee agrees to cooperate fully
with the Company and its attorneys in connection with any investigation or
litigation relating to any Company matter in which Employee was involved,
provided advice or has knowledge and will be reimbursed for Employee's
reasonable expenses incurred. The Company will consult with Employee and make
reasonable efforts to schedule any of Employee's time required under this
Section 8 so as not to materially disrupt Employee's business and personal
affairs, and the Company will reimburse Employee for reasonable direct expenses
incurred by him in so complying. The Company agrees to promptly notify Employee,
unless precluded by law, in the event the Company has knowledge that Employee is
named or will be involved in any legal or regulatory proceeding, and the Company
will designate an individual at the Company who will serve as Employee's point
of contact in the matter.


9.           Other.


 
(a)
This Agreement shall be construed and enforced pursuant to the laws of the State
of Pennsylvania without giving effect to its conflict of laws. If any provision
hereof is declared to be unenforceable by a court of law, such provision shall
be fully severable, and this Agreement shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

 
 
(b)
This Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any and all prior oral or written agreements between the
parties pertaining to the subject matter hereof.

 
 
(c)
All notices, requests, demands or other communications under the Agreement will
be in writing and shall be deemed to have been duly given when delivered in
person or deposited in the United States mail, postage prepaid, by registered or
certified mail, return receipt requested, to the party to whom such notice is
being given as follows:

 
 

 As to Eric: R. Stearns:      Eric R. Stearns      753 Brightridge Drive    
 Bridgeport, West Virginia 26330              As to the Company:    General
Counsel      Petroleum Development Corporation      1775 Sherman Street, Suite
3000      Denver, CO 80203

 
  

 
4

--------------------------------------------------------------------------------

 

10.           Waiver and Release. In consideration of the Company's obligations
as set forth above, Employee hereby releases, acquits and forever discharges
Company and each of its subsidiaries and affiliates and each of their respective
officers, employees, directors, successors and assigns from any and all claims,
actions or causes of action in any way related to the Employment Agreement or
his employment with the Company or the termination thereof, whether arising from
tort, statute or contract, including but not limited to, claims of defamation,
claims arising under the Employee Retirement Income Security Act of 1974, as
amended, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act, the discrimination and wage payment laws of West Virginia and any
other federal, state or local statutes or ordinances of the United States, it
being Employee's intention and the intention of the Company to make this release
as broad and as general as the law permits. Employee understands that this
Agreement does not waive any rights or claims that may arise after his execution
of it and does not apply to claims arising under the terms of this Agreement.


11.           Knowing and Voluntary Consent. Employee agrees that the
consideration to which he is entitled as a result of this Agreement exceeds the
consideration to which Employee would otherwise have been entitled, and is
sufficient to make this Agreement fully enforceable.
 
Employee acknowledges that he was provided a period of at least twenty-one (21)
days to consider this Agreement and that his signature on this Agreement prior
to the expiration of the twenty one (21) days shall constitute a waiver of the
remainder of the twenty-one (21) day consideration period. Employee further
acknowledges that he has a period of seven days following the date that he signs
below to revoke this Agreement by delivering a written revocation to the Company
at the address below by the end of business on the seventh day of the revocation
period ("Revocation Date"). In the event of revocation, the Company's
obligations under this Agreement will be void.
 
Employee acknowledges that he has been encouraged, and has had a full
opportunity, to consult with an attorney of his choosing in reviewing this
Agreement, and Employee has had a reasonable time within which to review and
consider it. Employee acknowledges that: (a) this Agreement is written in terms
and sets forth conditions in a manner which he understands, (b) he has carefully
read and understands all of the terms and conditions of this Agreement; (c) he
agrees with the terms and conditions of this Agreement; (d) the payment to be
made to him pursuant to this Agreement is not something to which he is entitled
except as consideration for this Agreement; and (e) he enters into this
Agreement knowingly and voluntarily.
 
12.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute but one document.



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Separation Agreement as of this 19th day of May, 2009.




Company
 
 Employee
Petroleum Development Corporation
   
By: /s/ Kimberly Luff Wakim
 
/s/ Eric R. Stearns
   
Eric R. Stearns



 

 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


RESIGNATION LETTER
May 19, 2009
 
Daniel W. Amidon
General Counsel & Corporate Secretary
Petroleum Development Corporation
1775 Sherman Street, Suite 3000
Denver, Colorado 80203


Re: Notice of Intent to Terminate Employment for Good Reason
 
Dear Dan,
 
I have been advised that Petroleum Development Corporation wishes to change my
duties and responsibilities so that I no longer would have responsibility for
acquisitions and divestitures but would be assigned to joint venture management
and development for the Marcellus acreage. Please be advised that I find this
change in duties and responsibilities to be unacceptable and am advising you,
under Section 7.f. of my Employment Agreement, that unless I continue to have
responsibility for acquisitions and divestitures for Petroleum Development
Corporation, I will exercise the Good Reason termination provisions of my
Employment Agreement based on having a material diminution in my authority,
duties, and responsibilities.
 
My resignation will take effect thirty (30) days from the date hereof (June 18,
2009), unless I hear from Petroleum Development Corporation that I will retain
my responsibility for acquisitions and divestitures.
 


/s/ Eric R. Stearns
  Eric R. Steams

 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
EQUITY COMPENSATION
 
Fourteen Thousand Five Hundred (14,500) Shares of Restricted Stock of Petroleum
Development Corporation, as designated by the Parties in an amendment to this
Agreement.
 
All other time-based shares of restricted stock of Petroleum Development
Corporation shall be forfeited.

